Citation Nr: 0310436	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  97-34 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946, and from November 1951 to March 1953.  Service 
records show that he had more than 10 years and 7 months of 
active service.  

This case initially came before the Board of Veterans' 
Appeals on appeal from rating decisions rendered in 
November 1996 and December 1996 by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  

A personal hearing was held by means of video 
teleconferencing, before the undersigned Acting Veterans Law 
Judge, sitting in Washington, DC, in November 1999.  The 
transcript of the record is on file.  

In a decision dated January 24, 2000, the Board denied 
service connection for Parkinson's disease.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  In December 2000, the 
parties filed a Joint Motion for Remand and to Stay 
Proceedings, requesting that the Court vacate and remand the 
Board's January 24, 2000, decision for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA).  In an Order 
dated December 26, 2000, the Court vacated and remanded the 
above matter pursuant to 38 U.S.C. § 7252(a).

This case is now ready for appellate review.  


FINDING OF FACT

The veteran does not have Parkinson's disease that began in 
service or is related to his active service.  



CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by 
active service, nor may Parkinson's disease be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1113, 1131, 5102, 5103, 5103A, and 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran seeks to establish service connection for 
Parkinson's disease as a result of active service.  The 
veteran asserts that he had the first symptoms of the disease 
in 1944, but because of the lack of knowledge of the medical 
community at that time, he was not diagnosed.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In addition, a number of chronic conditions, including 
Parkinson's disease, may be presumed to be service connected 
if demonstrated to a compensable degree within one year 
following separation from active, continuous service of 90 
days or more. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service medical records show no findings, treatment or 
diagnosis of Parkinson's disease.  

Since service, the veteran has presented medical evidence of 
treatment for Parkinson's disease.  Medical evidence from 
Propath, and from his physician, Jaswinder S. Khara, MD, show 
treatment records in 1996 and 1997 for Parkinson's disease.  
In the medical records, there is an indication that the 
veteran reported his disease in 1996 as being 50 years in 
duration, and that his biggest problem was balance.  

In November 1999, the veteran testified at a video 
teleconferencing hearing before the undersigned.  He related 
that he was a pilot on a heavy bombardment aircraft in World 
War II and the Korean War.  He stated that he first noticed 
symptoms of Parkinson's disease when he began shaking during 
a mission during World War II.  He flew the next day and did 
not mention his shaking to any medical personnel.  After 
service, he stated that he began to have shaking again, as a 
pilot instructor, but again he did not seek medical 
attention.  He related the symptoms again during the Korean 
War and stated that the symptoms of problems with balance, 
rigidity, and shaking were intermittent.  He maintained that 
he did not report these symptoms because he could still 
perform his job.  He testified that he believed his 
Parkinson's disease manifested in 1944, in service, but 
because of the lack of knowledge of the disease in the 
medical community at the time, he was not diagnosed with 
Parkinson's disease.  He was seen for symptoms once, but the 
doctor told him he would get better and did not attribute the 
shaking to Parkinson's disease.  

After a thorough review of the entire record, the evidence 
does not show that the veteran has Parkinson's disease that 
began during active service, or to a compensable degree 
within one year of service discharge.  The service medical 
records show no evidence of a diagnosis of Parkinson's 
disease or symptoms deemed to be related to Parkinson's 
disease.  Since service, the veteran has testified that he 
did not seek treatment for the disease, although he says he 
had symptoms thereof.  On one occasion, he testified that he 
saw a doctor after service for shaking and was told he would 
get better.  However, this physician did not indicate to him 
that he had Parkinson's disease.  In fact, only the veteran 
has indicated that his Parkinson's disease had its onset 
during service.  It is well established that lay persons 
cannot provide testimony when an expert opinion is required.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, if the veteran had Parkinson's disease diagnosed to 
a degree of 10 percent or more within one year of separation 
from service of 90 days or more, he may warrant service 
connection for that disorder.  Unfortunately, the first 
medical evidence of record of Parkinson's disease was in 
1996, many years after service discharge.  Parkinson's 
disease is not shown to have been manifested during military 
service or within one year of service discharge.  Based on 
the foregoing, service connection is not warranted for 
Parkinson's disease.  

II.  VCAA Considerations

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefines VA's duty to assist, enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim, and eliminates the requirement that a 
claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  This case was remanded by the Court 
for VCAA compliance.  The Board notified the veteran of what 
was needed to complete his application, and what VA would do 
to assist him, by a letter in November 2002.  This notice 
from the Board informed the veteran of what assistance VA 
would provide, what was needed from him, and the time limits 
associated with his claim.  Various notices and 
communications, such as the rating decision, statement of the 
case, and supplemental statement of the case, have informed 
the veteran of the applicable laws and regulations needed to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran has also had the opportunity to testify at a 
hearing regarding his claim.  He testified at a video 
teleconferencing hearing in November 1999.  The record does 
not indicate the presence of additional, pertinent records 
that have not been sought or obtained.  The Board did notify 
the veteran of all of the aforementioned.  The Board was then 
contacted by a person who informed the Board that she was the 
veteran's court-appointed plenary guardian.  She stated that 
the veteran was deemed incompetent to handle his affairs and 
was currently residing in a healthcare facility, suffering 
from Parkinson's disease, Alzheimer's disease, and dementia.  
She related that she was therefore unable to obtain any 
information or history from the veteran and that VA had to 
depend on information previously provided by him in the 
adjudication of his claim.  The Board finds that VA has 
complied with all obligations to inform the veteran of the 
applicable laws and regulations and with all duties to assist 
the veteran in the development of the issue discussed above.  
Thus, a remand for further technical compliance with the 
provisions of the VCAA is not necessary.  


ORDER

Service connection for Parkinson's disease is denied.  



		
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals 

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

